

Exhibit 10.1
SUMMARY SHEET OF DIRECTOR COMPENSATION
The following summary sets forth current annual rates of cash and equity
compensation for non-management directors, effective immediately following the
May 5, 2015 Board meeting.


 
 
 
 
 
 
 
 
 
Compensation Item
 
Prior Year
Compensation
 
 
Current Year
Compensation
 
 
 
 
Cash Compensation
 
 
 
 
 
 
 
 
Board Retainer
 
$
60,000
 
 
$
60,000
 
Audit Committee
 
 
 
 
 
 
 
 
Chair Retainer
 
$
18,000
 
 
$
18,000
 
Member Retainer
 
$
8,000
 
 
$
8,000
 
Compensation Committee
 
 
 
 
 
 
 
 
Chair Retainer
 
$
15,000
 
 
$
15,000
 
Member Retainer
 
$
6,000
 
 
$
6,000
 
Nominating & Corporate Governance Committee
 
 
 
 
 
 
 
 
Chair Retainer
 
$
10,000
 
 
$
10,000
 
Member Retainer
 
$
5,000
 
 
$
5,000
 
Equity Compensation - Restricted Stock or Restricted Stock Units
 
 
 
 
 
 
 
 
Vice Chair and Lead Director Retainer (including director retainer)
 
$
260,000
 
 
$
260,000
 
Director Retainer
 
$
135,000
 
 
$
135,000
 



Directors may defer their cash compensation by participating in the Company’s
Deferred Compensation Program, Effective as of December 1, 2011 (filed February
24, 2012 as Exhibit 10.13 to the Company’s Form 10-K).
Directors may receive the equity component of their compensation in restricted
stock or restricted stock units (RSUs). In either case, the awards have a
12-month vesting period ending on the day preceding the next annual meeting of
shareholders. Vesting accelerates in the event of death, disability or a change
in control of the Company. The number of shares is calculated by dividing the
dollar value by the closing price of the Company’s stock on the grant date. RSUs
are settled in shares of common stock and earn dividend equivalents at a 20%
discount to the market price of Company stock on the dividend payment date.
Directors may elect to defer settlement of the RSU award for 2 to 10 years after
the grant date.
The Company pays for travel expenses the directors incur to attend Board
meetings.
Our employee directors do not receive additional compensation for their Board
service.

